Citation Nr: 1823642	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes, to include as secondary to meningococcal meningitis.

2.  Entitlement to service connection for diabetes, to include as secondary to meningococcal meningitis.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to meningococcal meningitis.

4.  Entitlement to service connection for a right hip disability, to include as secondary to meningococcal meningitis.

5.  Entitlement to service connection for a left hip disability, to include as secondary to meningococcal meningitis.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of meningococcal meningitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to non-service-connected pension (NSC pension) benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S Marine Corps from September 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal was last adjudicated in an August 2014 statement of the case.  Later that same month, the Veteran's representative submitted medical treatise evidence in conjunction with the substantive appeal.  Pursuant to 38 U.S.C. § 7105(e), if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests initial consideration by the agency of original jurisdiction (AOJ).  In this case, the substantive appeal was filed after February 2, 2013, and the Veteran has not explicitly requested initial AOJ consideration.  Accordingly, the Board will review this evidence in the first instance.  Remand is not required for initial AOJ consideration of this evidence.  

The issue entitlement to service connection for diabetes, a lumbar spine disability, a right hip disability, and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes was denied in a December 2007 rating decision on the basis that there was no diagnosis for the disability or that it was incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  The Veteran did not initiate an appeal of this decision and it became final.  

2.  Evidence received since the December 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of entitlement to service connection for diabetes.

3.  The Veteran's meningococcal meningitis manifests in residual subjective symptoms of memory loss, confusion, and/or cognitive impairment that are not objectively verified and cause no more than mild interference with work.

4.  The Veteran is not permanently and totally disabled.

5.  The Veteran has been gainfully employed for the entire claim period.

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for diabetes have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017)

2.  The criteria for an initial rating in excess of 10 percent for residuals of meningococcal meningitis have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3-4.16, 4.124a, Diagnostic Code 8019 (2017).

3.  The criteria for entitlement to NSC pension benefits have not been met.  38 U.S.C. §§ 101, 1521 (2014); 38 C.F.R. §§ 3.2, 3.3 (2017).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal of the initial rating for meningitis arises from a disagreement with the initially assigned disability rating after service connection was granted; thus 38 U.S.C. § 5103(a) notice is no longer required because the claim has already been substantiated.  A February 2012 notice letter provided notice of how to substantiate the other claims on appeal.  Neither the Veteran nor his representative has raised any issues with VA's duty to notify. 

In June 2012, the Veteran underwent a VA examination to evaluation the nature and etiology of the claimed conditions on appeal.  As will be discussed in the REMAND below, certain nexus opinions offered by that examiner require further clarification and are remanded for further development.  The need for clarification is limited to those nexus opinions only.  Otherwise, the objective findings and diagnoses provided based on the examination and review of the record is adequate.  The examination report is adequate for deciding the petition to reopen a prior denial of entitlement to service connection for diabetes and for entitlement to an increased initial rating for residuals of meningococcal meningitis.

During the course of his claim, the Veteran identified private doctors who have treated him for his claimed conditions.  See January 2012 VA Form 21-526.  He was sent notice requesting he submit, or authorize VA to obtain, all non-VA treatment records, to include from those private providers who he identified.  The Veteran did not respond to VA's attempt to assist him in substantiating his claim and he did not otherwise submit any relevant treatment records.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has been unable to assist him in obtaining these records due to his own inaction.  Neither the Veteran nor his representative has raised any additional issues with the duty to assist.  

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for diabetes was denied in a December 2007 rating decision on the basis that there was no diagnosis of the disability or competent evidence that it was incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior denial, the Veteran underwent a VA examination in June 2012.  The examination report revealed a diagnosis of diabetes mellitus type II that is treated with a restricted diet, hypoglycemic agents, and insulin.  As this evidence was not of record or considered in the December 2007 denial, it is new.  As this evidence establishes a current diagnosis for the claimed disability, a fact which was not previously established, it is material to the claim.  Accordingly, new and material evidence has been received.  The claim of entitlement to service connection for diabetes is reopened.  It will be discussed further in the REMAND portion of the decision below.

II. Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's residuals of meningococcal meningitis are rated 10 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8019, for epidemic cerebrospinal meningitis.

Under DC 8019, a minimum 10 percent rating is assigned for ascertainable residuals and a 100 percent rating is provided when meningitis is an active febrile disease.  A Note following DC 8025 indicates that it is required for the minimum ratings for residuals under DCs 8000-8025 that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other diseases or no disease.  It is of no exceptional importance that when ratings in excess of the prescribed minimum rating are assigned, the DCs utilized as bases of evaluation be cited, in addition to the DCs identifying the diagnoses.

The Veteran seeks an initial rating in excess of 10 percent for meningococcal meningitis.  For the reasons that follow, the Board finds that an increased rating is not warranted.

In a January 2012 VA Form 21-526, the Veteran reported that he had memory gaps of his life before service and during service prior to contracting meningitis and that he has problems understanding what he is reading.  He reported that he had other problems too, such as diabetes, back, hip, and leg problems.

The Veteran underwent a VA examination in June 2012.  He and his spouse reported that he has had trouble holding jobs because he typically requires a great deal of direction.  He has a hard time remembering what he is supposed to do.  Based on a review of the record, interview, and examination, the examiner determined that the Veteran's meningitis was not an active disease process and that there was no medical evidence or objective findings to support the existence of residuals of spinal meningitis.  The examiner did provide diagnoses of diabetes mellitus type II, degenerative disc disease of the thoracolumbar spine, and degenerative joint disease of the bilateral hips, but indicated that they were not residuals of meningitis.

The Veteran does have pending appeals of entitlement to service connection for diabetes mellitus type II, degenerative disc disease of the thoracolumbar spine, and degenerative joint disease of the bilateral hips, which are being remanded for further development; they will not be discussed further in this evaluation.

Given the foregoing, the only evidence of residuals of meningitis is the Veteran and his spouse's lay statements indicating that he has subjective memory loss, confusion, and/or cognitive impairment.  There is no diagnosis associated with these subjective symptoms.  They are not objectively verified.  Such circumstances are consistent with a minimum 10 percent rating under DC 8019 unless a higher rating may be assigned under a separate DC.

As there is no diagnosis associated with these subjective symptoms, they would be rated analogous to a different disability based upon the functions affected, anatomical location, and symptomology.  Review of the rating schedule shows that the DCs pertaining to neurological conditions and convulsive disorders are most appropriate.  Within the category of neurological conditions and convulsive disorders, DC 8045 for residuals of traumatic brain injury (TBI) is most appropriate based on its wide-ranging consideration of symptomology and functional effects, to include reported subjective symptoms and consideration of memory loss and cognitive impairment.  

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  The evidence does not show the presence of current emotional/behavioral or physical dysfunction; therefore, those areas of dysfunction will not be further discussed.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

The 10 facets are: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

Based on the evidence of record, the Board finds the Veteran has subjective symptoms of memory loss, confusion, and/or cognitive impairment.  The Veteran and his spouse contend these symptoms resulted in him not being able to hold a job because he needs a great deal of direction and he has a hard time remembering what he is supposed to be doing.  A review of his employment history shows he did not hold a job for longer than one or two years until 1988.  From 1988 to 1991 he worked as a draftsman for Blank & Veatch, from 1992 to 2000 he held the same position for Scanning America, from 2000 to 2002 he was a truck driver, from 2002 to 2007 he was a custodian at a Wal-Mart Supercenter, and from 2008 to the present he has been a custodian at a school.  The Veteran also noted that while working at the Wal-Mart Supercenter he attained the role of lead custodian and he also held that role at his current employer but he ceded that position due to excessive stress.  The longevity with which he has held jobs during the relevant appeal period and his supervisory custodial roles weigh against the assertion that the occupational effect of his subjective symptoms is anything more than mild.  Moreover, during the June 2012 VA examination, the examiner asked the Veteran to describe his employment history, and the examiner remarked that the Veteran was able to do so with limited input from his spouse.  Such remarks, too, weigh against the severity of the functional impact of these subjective symptoms.  

Given the foregoing, the Board finds that the Veteran's subjective symptoms cause no more than mild interference with work, corresponding to a "1" level of impairment under the subjective symptoms facet.  There is no evidence of impairment of the following facets: judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness.  If the Veteran's subjective memory loss were considered under the memory, attention, concentration, executive function facet, it would correspond to a "1" level of impairment because it has not been objectively verified.  Regardless of whether the Veteran's symptoms are considered under the subjective symptoms facet or the memory, attention, concentration, executive function facet, a "1" level of impairment is assigned, which corresponds to a 10 percent rating under DC 8045.  This is not a higher rating than the minimum 10 percent rating currently assigned under DC 8019; therefore, an increased evaluation is not warranted.  There are no additional expressly or reasonably raised issues on the record.

III. NSC Pension 

The Veteran seeks entitlement to NSC pension benefits.  Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to non-service-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C. § 1521(a); 38 C.F.R. § 3.3.  The Veteran is not a patient in a nursing home and he has not been determined to be disabled by the Commissioner of Social Security.  He has been employed as a full-time custodian at a school since August 2008, and at one point was the lead custodian.  His annual income in this position exceeded the poverty threshold.  Given the foregoing, the Board finds that the Veteran is not permanently and totally disabled.  See 38 C.F.R. § 3.3(a)(vi)(B).  Accordingly, entitlement to NSC pension is not warranted.

IV. TDIU

The Veteran also seeks entitlement to a TDIU.  Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulatory framework includes a rating hurdle.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or greater to allow for schedular consideration of the claim.  Id.  It is the policy of VA, however, that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id. § 4.16(b).  Therefore, in all cases of veterans who are unemployable by reason of service-connected disability but fail to meet the prescribed rating hurdle, the rating Board should submit to the Director, Compensation Service, the claim for extraschedular consideration.  Id.  

The Veteran is only service-connected for meningococcal meningitis and it is rated 10 percent disabling.  Thus, he does not meet the rating hurdle for schedular consideration, and if he is found to be unemployable by reason of this service-connected disability, then his claim shall be submitted to the Director, Compensation Service, for extraschedular consideration.

As discussed above, the Veteran is gainfully employed as a custodian and has been for the entire claim period.  His single service-connected disability of residuals of meningococcal meningitis does not prevent him from being able to secure or follow a substantially gainful occupation.  Accordingly, referral to the Director, Compensation service is not warranted.  Entitlement to a TDIU is denied.


ORDER

The claim of entitlement to service connection for diabetes is reopened; to this limited extent only, the appeal is granted.

An initial rating in excess of 10 percent for residuals of meningococcal meningitis is denied.

Entitlement to NSC pension benefits is denied.

Entitlement to a TDIU is denied.



REMAND

The Veteran seeks entitlement to service connection for diabetes, a lumbar spine disability, a right hip disability, and a left hip disability.  He asserts that each of these conditions is secondary to his service-connected residuals of meningococcal meningitis.  He does not assert, and the evidence does not indicate, that these current disabilities are otherwise directly related to service.

In June 2012, the Veteran underwent a VA examination to determine the nature and etiology of his conditions.  Diagnoses of diabetes mellitus type II, degenerative disc disease of the thoracolumbar spine, and degenerative joint disease of the right and left hip were provided.  For each diagnosed condition, the examiner opined that it was less likely as not proximately caused or aggravated by the service-connected residuals of meningococcal meningitis because there were no objective medical evidence of residuals of that condition.

The Board notes that the Veteran is service-connected for subjective residuals of meningococcal meningitis which are identified as subjective memory loss, confusion, and/or cognitive impairment.  However, following that examination, the Veteran's representative medical treatise in the form of excerpts from the article found at The National Center for Biotechnology Information website, U.S. National Library of Medicine.  An addendum opinion is requested following consideration of medical treatise evidence recently submitted by the Veteran's representative. 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA medical opinion concerning the etiology of the Veteran's diabetes mellitus type II, degenerative disc disease of the thoracolumbar spine, and degenerative joint disease of the right and left hip.  If possible, the opinion should be authored by the same examiner who conducted the June 2012 VA examination.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

For each of diabetes mellitus type II, degenerative disc disease of the thoracolumbar spine, and degenerative joint disease of the right and left hip, the examiner is asked to answer the following:

Is it at least as likely as not (a 50 percent or greater probability) that the disease or disability was proximately caused or aggravated by the service-connected residuals of meningococcal meningitis?

To be clear, a separate opinion should be provided for each of the three conditions.

Each opinion must address both proximate causation and aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity prior to aggravation by the service-connected residuals of meningococcal meningitis.

The examiner should consider the new medical treatise evidence submitted by the Veteran's representative: Excerpts from the article found at The National Center for Biotechnology Information website, U.S. National Library of Medicine.

A fully-explained rationale must be provided for all opinions expressed.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


